Court Hane: U.5. District Court, MICA
Division: J -

Receipt Humber: 34611148184

Cashier [Ds almaceh

Transaction Dates @3/18/2820

Payer Hane: eeon foundation

CIVIL FILING. FEE.

For: eeor foundation
Case/Party: B-CAN-3-28-CY-B81 317-881
Amount: $408. 88

PAPER CHECK CONVERSION ;
Check/Money Grder Nua: 26163321906
fmt Tendered: $480.68

Total Dues $404, 88
Tetal Tendered: $488.86
Change Hat: $5.80

 

 

 

Checks and drafts are accepted
subject to collections and full
credit will only be given when the
check or draft has been accepted by
the financial institution on which
it was drawn.
